Per Curiam.

This court is of the opinion that the subject property is being used by appellant, a charitable institution, “exclusively for charitable purposes” and by virtue of Section *5472 of Article XII of the Constitution and Section 5709.12, Revised Code, is exempt from taxation.
The decision of the Board of Tax Appeals is reversed on authority of American Issue Publishing Co. v. Evatt, Tax Commr., 137 Ohio St., 264, and Hubbard Press v. Glander, Tax Commr., 156 Ohio St., 170.

Decision reversed.

Taft, C. J., Matthias, O’Neill, Griffith and Gibson, JJ., concur.
Zimmerman and Herbert, JJ., dissent.